Treat, C. J. The testimony in this case has been carefully considered, and we are not prepared to say that the verdict was against the weight of evidence. Two witnesses, who knew the animal in question at the time of the sale, and for several months previously, stated that he was sound when sold; while the two other witnesses testified, that he was subsequently unsound and valueless, from a disease that, in their opinion, had its origin anterior to the sale. This is stating the case as favorably for the appellant, as the bill of exceptions will authorize. The Court wrould not be justified in holding that the jury erred in the conclusion that there was no breach of the warranty. The judgment is affirmed. Judgment affirmed.